                       UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION
                                             3:20-cv-00287
                           Civil Action No. _______



PCT, LTD and Paradigm Convergence
Technologies Corporation,

                      Plaintiff,
                                                                  COMPLAINT
       v.

Marion E. Paris, Jr., Clay Parker Sipes, and
Annihilare Medical Systems, Inc.,

                      Defendants.


        Plaintiffs PCT, LTD (“PCT”) and Paradigm Convergence Technologies,

 Corporation (“PCT Corp”) (collectively “Plaintiffs”), by and through undersigned counsel

 and complaining of defendants Marion E. Paris, Jr. (“Mr. Paris”), Clay Parker Sipes (“Mr.

 Sipes”) and Annihilare Medical Systems, Inc. (“Annihilare”) (collectively “Defendants”),

 allege as follows:

                                    NATURE OF ACTION

        1.     This lawsuit arises out of unfair competition and deceptive business

 practices on the part of Defendants undertaken to effectively steal certain of Plaintiffs’

 valuable intellectual property and other confidential and trade secret information to

 develop and significantly profit from a product – the AnniList – that is nearly identical to,

 infringes upon certain patents and a trademark relating to, and is now in direct

 competition with Plaintiffs’ Annihilyzer product.




       Case 3:20-cv-00287-FDW-DCK Document 1 Filed 05/20/20 Page 1 of 68
       2.    Such wrongful and unlawful conduct by Defendants has caused – and

continues to cause – significant harm not only to Plaintiffs, their business generally, and

their position in this unique market segment, but also consumers everywhere, North

Carolina included, as they are being deprived of potentially life-saving technology to

stop the spread of the virus that causes Covid-19 and other contagions.

                                        PARTIES

       3.    PCT is incorporated under the laws of Nevada with its principal place of

business located at 4235 Commerce Street, Little River, South Carolina 29566.

       4.    PCT Corp. is a wholly owned subsidiary of PCT, is incorporated under the

laws of Nevada, and has its principal place of business located at 4235 Commerce

Street, Little River, South Carolina 29566. PCT Corp. uses and incorporates certain

intellectual property owned by PCT into PCT Corp.’s products, including the Annihilyzer.

       5.    PCT Corp. is an industry leading technology company that develops,

manufactures, and sells or licenses a myriad of products and technologies designed to

eliminate contamination from and/or disinfect, among other things, water supplies,

industrial fluids, hard surfaces, food processing equipment, and medical devices.

       6.    One such product, the Annihilyzer, produces a hypochlorous acid

disinfectant solution in a convenient on-site dispensing system for hospitals, health

clinics, and other industries. The disinfectant is not only more effective than bleach

cleaners, it can be used in the presence of patients without any harmful effects.

However, the disinfectant also has a naturally occurring and relatively short life cycle.

To address this issue, the Annihilyzer uses a tracking system which allows users to



                                   2
     Case 3:20-cv-00287-FDW-DCK Document 1 Filed 05/20/20 Page 2 of 68
conveniently scan bottle labels to determine, among other things, where the disinfectant

is in the life cycle, whether the solution needs to be replaced, what room is being

cleaned at what time, what protocols are used in the cleaning process, and so on.

      7.      The Annihilyzer technology, and the product itself, is incredibly valuable

not only to Plaintiffs, but also to hospitals, health clinics, and healthcare providers

everywhere, who are on the frontlines of the ongoing war against the virus that causes

Covid-19 and other contagions and therefore need to ensure that such contagions

cannot survive on surfaces and spread to patients and healthcare workers alike.

      8.      Upon information and belief, Mr. Paris is an individual residing at 3360

Maiden Highway, Lincolnton, North Carolina 28092. Mr. Paris is a former employee of

PCT and, upon information and belief, a principal and officer of Annihilare.

      9.      Upon information and belief, Mr. Sipes is an individual residing at 444 Old

Lincolnton Crouse Road, Lincolnton, North Carolina 28092.           Mr. Sipes is a former

employee of PCT Corp. and, upon information and belief, a principal and officer of

Annihilare.

      10.     Upon information and belief, Annihilare was incorporated under the laws

of Texas on October 13, 2015 and has a principal place of business located at 15720

Brixham Hill Avenue, Suite 300, Charlotte, North Carolina 28277.

      11.     Annihilare is now a direct competitor of Plaintiffs by virtue of certain unfair

competitive activities and deceptive conduct, including the misappropriation and use of

certain intellectual property, other confidential information, and certain domain names

belonging to Plaintiffs, which Annihilare knowingly and willingly used to develop, market



                                   3
     Case 3:20-cv-00287-FDW-DCK Document 1 Filed 05/20/20 Page 3 of 68
and sell a competing – and infringing – hypochlorous acid disinfectant dispensing and

tracking system with nearly identical capabilities and features to the Annihilyzer, all as

explained herein.

                              JURISDICTION AND VENUE

       12.    This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331

and 1338 for Defendants’ willful infringement of PCT’s patents and the ANNIHILYZER

trademark (35 U.S.C. §§ 271, 281 and 283-285 and 15 U.S.C. §§ 1114 and 1125).

       13.    This Court also has subject matter jurisdiction pursuant to 28 U.S.C.

§ 1331 based on Defendants’ violations of the Defend Trade Secrets Act (18 U.S.C. §§

1831-1839) and the Federal Cybersquatting Act (15 U.S.C. § 1125(d)).

       14.    This Court has supplemental jurisdiction over all state law claims asserted

herein pursuant to 28 U.S.C. § 1367, as they all relate to the above federal claims.

       15.    In addition, this Court has subject matter jurisdiction over this matter

pursuant to 28 U.S.C. § 1332 based on complete diversity of the parties and an amount

in controversy in excess of $75,000, exclusive of interest and costs.

       16.    This Court has personal jurisdiction over Mr. Paris and Mr. Sipes on the

basis of their respective residences in in the State of North Carolina, and Annihilare on

the basis of its principal place of business in the State of North Carolina.

       17.    Venue is proper in this Court pursuant to 18 U.S.C. § 1391(b)(2), as a

substantial part of the events giving rise to this lawsuit occurred in this District, and 28

U.S.C. § 1400, as Defendants have committed acts of patent infringement in this District

and reside and/or have a regular and established place of business in this District.


                                    4
      Case 3:20-cv-00287-FDW-DCK Document 1 Filed 05/20/20 Page 4 of 68
                              GENERAL ALLEGATIONS

        A.    PCT Acquires the Annihilyzer Intellectual Property.

        18.   On February 1, 2016, PCT Corp. entered into a Consulting Agreement

with Mr. Paris (the “First Consulting Agreement”) to govern the development of the

Annihilyzer, whereby Mr. Paris agreed to provide certain consulting services with

respect to the development of the Annihilyzer and the Annihilyzer business for Plaintiffs.

        19.    Pursuant to the terms of the First Consulting Agreement, PCT Corp. paid

Mr. Paris $6,000 per month for services until a June 30, 2016 termination date.

        20.   Among other things, the First Consulting Agreement provided that all

intellectual property, documents and information made or conceived by PCT Corp.’s

employees as part of their work with Mr. Paris was the exclusive property of PCT Corp.

        21.   PCT Corp. and Mr. Paris entered into a second Consulting Agreement on

July 1, 2016 (the “Second Consulting Agreement”), with a termination date of November

30, 2016. The material terms of the Second Consulting Agreement were identical in all

respects to the First Consulting Agreement, save for the extended time period.

        22.   Upon information and belief, Mr. Paris incorporated the entity Annihilyzer,

Inc. during the course of the First Consulting Agreement for the purpose of owning the

intellectual property he jointly developed under the consulting agreements with PCT

Corp.

        23.   Plaintiffs’ and Mr. Paris’s work pursuant to the First and Second

Consulting Agreements resulted in the development of certain valuable intellectual

property concerning the Annihilyzer system, including, without limitation, the tracking


                                      5
        Case 3:20-cv-00287-FDW-DCK Document 1 Filed 05/20/20 Page 5 of 68
system and the software created to run the system (the “Material Tracking System”), the

ANNIHILYZER Trademark, pending patents in the United States and Canada with

respect to the Annihilyzer, and all the know-how and goodwill relating to the above.

       24.    As such, on November 29, 2016, Bingham Canyon Corporation, which

has since changed its name to PCT, entered into an agreement (the “Purchase

Agreement”) with Mr. Paris’s company, Annihilyzer, Inc., to purchase all of the

intellectual property owned by Annihilyzer, Inc. relating to the Annihilyzer (the “AIP”). A

true and accurate copy of the Purchase Agreement is annexed hereto as Exhibit A.

       25.    Pursuant to the Purchase Agreement, PCT purchased the entirety of the

AIP, including, without limitation, the following:

              a. software related to the Material Tracking System;

              b. two AIP Kiosks;

              c. the Trademark for the ANNIHILYZER;

              d. US Utility Application for the Material Tracking System;

              e. the Provisional Application Number 62/412,549 received
                 by the United States Patent Office on or about October
                 25, 2016 for the Material Tracking System;

              f. Canadian Patent Application NO. 1,915,815 filed with the
                 Canadian Intellectual Property Office;

              g. all knowhow and processes involved with the operation of
                 the AIP system; and

              h. all goodwill and market knowledge concerning the AIP.

       26.    The Purchase Agreement was subsequently amended on April 6, 2020 to,

among other things, change the purchase price to 2,250,000 shares of common stock of

                                    6
      Case 3:20-cv-00287-FDW-DCK Document 1 Filed 05/20/20 Page 6 of 68
PCT and the closing date for the purchase of the AIP to April 6, 2020. A true and

accurate copy of the subject amendment is annexed hereto as Exhibit B.

      27.    Pursuant to the Purchase Agreement and its amendment, PCT delivered

2,250,000 shares of common stock in PCT to Annihilyzer Inc. in consideration for,

among other things, the AIP.

      28.    The Purchase Agreement closed on April 6, 2017, at which time PCT

became the sole and exclusive owner of the entirety of the above-described AIP.

      29.    At this time, PCT became owner of the ANNIHILYZER, U.S. Trademark

Reg. No. 4521689, with a registration date of April 29, 2014. A printout of the

ANNIHILYZER trademark from the U.S. Trademark Office website is annexed hereto as

Exhibit C.

      30.    Plaintiffs have offered and sold goods and services in this District bearing

the Mark ANNIHILYZER, and have continuously used the ANNIHILYZER Mark and

diligently monitored the ANNIHILYZER Mark to enforce against infringers.

      31.    In order to further protect its investment in the AIP, PCT applied for and

obtained numerous patents directed to tracking and monitoring its hypochlorous acid

disinfectant solution. For example, PCT’s tracking-related patents include U.S. Patent

Nos.: 9,679,170 B2 (the “’170 patent”), and 10,521,765 B2 (the “’765 patent”).

      32.    U.S. Patent 9,679,170 B2 (the “’170 Patent”), titled Material Tracking

System, was duly and legally issued by the United States Patent and Trademark Office

on June 13, 2017. PCT is the assignee and owner of all right, title and interest in the

’170 Patent, a true and accurate copy of which is annexed hereto as Exhibit D.


                                   7
     Case 3:20-cv-00287-FDW-DCK Document 1 Filed 05/20/20 Page 7 of 68
       33.   U.S. Patent No. 10,521,765 B2 (the “’765 Patent”), titled Material Tracking

System, was duly and legally issued by the United States Patent and Trademark Office

on December 31, 2019. PCT is the assignee and owner of all right, title and interest in

the ’765 Patent, a true and accurate copy of which is annexed hereto as Exhibit E.


       B.    PCT Agrees to Employ Messrs. Paris and Sipes to Assist with
             Further Enhancements to, and the Marketing and Sale of, the
             Annihilyzer.

       34.   PCT Corp. hired Mr. Sipes on January 1, 2017 in a business development,

sales and marketing role for PCT Corp. generally and the Annihilyzer specifically.

       35.   PCT subsequently hired Mr. Paris on September 1, 2017 to a

management position with broad responsibility for and over, among other things,

technological developments for products in the healthcare industry, including, without

limitation, the ongoing enhancements to, and marketing and sale of, the Annihilyzer.

       36.   The terms of Mr. Paris’s employment with PCT were set forth in an

Employment Agreement entered into between the parties on September 1, 2017.

       37.   Pursuant to the terms of the Employment Agreement, PCT agreed to

employ Mr. Paris for a 5-year term with a base salary of $90,000 per year and a

$40,000 signing bonus paid in 2 equal installments, plus certain additional valuable

benefits.

       38.   In exchange for the 5-year employment term at the rate of pay noted

above, Mr. Paris agreed that he would “faithfully serve” PCT and “devote the whole of

his time and attention during business hours to the business of [PCT].”




                                    8
      Case 3:20-cv-00287-FDW-DCK Document 1 Filed 05/20/20 Page 8 of 68
       39.    Mr. Paris further agreed that he would not engage in any other business

while employed by PCT, with the sole exception being that he could remain

CEO/President of “Annihilare, Inc.” (not of Defendant Annihilare Medical Systems, Inc.),

provided, of course, that his position with “Annihilare, Inc.” did not interfere with or

obstruct his ability to perform his duties and responsibilities to PCT, including, among

others, his contractual obligation to at all times faithfully serve PCT.

       40.    Given Mr. Paris’s significant role at PCT and the access he was to be

granted to certain of Plaintiffs’ highly confidential and trade secret information, including,

without limitation, the original AIP, proprietary enhancements to the AIP, specifications,

diagrams and other technical information concerning current and future projects and

technologies, strategic marketing and business plans of PCT, customer information and

lists, proposals and contracts, both current and prospective, and pricing and margin

information (the “Confidential Information”), PCT required that Mr. Paris agree to certain

reasonable and necessary confidentiality obligations as a condition of his employment.

       41.    Specifically, Mr. Paris agreed, as an express condition of his employment

with PCT, that he would “not, either during the term of his employment with [PCT] or any

time thereafter, disclose or cause to be disclosed, to any person or entity

whatsoever . . . . any secrets or confidential information concerning the technical trade

secrets, business, affairs or financial performance or position of [PCT].”

       42.    In addition to the confidentiality covenant in his Employment Agreement,

Mr. Paris, as well as the other employees of Plaintiffs, Mr. Sipes included, received

and/or acknowledged certain confidentiality obligations, as contained in PCT Corp.’s




                                    9
      Case 3:20-cv-00287-FDW-DCK Document 1 Filed 05/20/20 Page 9 of 68
Employee Handbook, which included, without limitation, the obligation to keep any and

all company information he/they accessed and obtained “in strict confidence.”

       43.    Like Mr. Paris, Mr. Sipes was granted access to certain of the Confidential

Information, including, without limitation, information relating to the AIP, proprietary

enhancements to the AIP, customer information and lists, proposals and contracts, as

part of his business development and sales responsibilities regarding the Annihilyzer.

       44.    Through the use of confidentiality agreements, like the one described

above, a strict confidentiality policy for all employees, and through other company

policies and actions, including, without limitation, restricting access to Confidential

Information to employees on a need-to-know basis consistent with their job

responsibilities, assigning unique log-in credentials to employees with access to

Confidential Information, providing and maintaining control over laptops assigned to

employees, and limiting access to cloud-based accounts to those maintained and

controlled by Plaintiffs and the vendors they engage for that purpose, Plaintiffs have

taken reasonable and appropriate measures to protect the Confidential Information.

       45.    In their respective roles for and on behalf of Plaintiffs, Mr. Paris and Mr.

Sipes, along with other key employees of Plaintiffs within the medical technology

division (including Darryl Patterson, PCT’s Director of Healthcare Products, and Ronnie

Syverson, PCT’s Director of Infection Prevention, and others at PCT), began work on

enhancing the protocols and software for the Annihilyzer’s Material Tracking System to

make it more efficient, user-friendly, and enhance its features and capabilities.




                                   10
     Case 3:20-cv-00287-FDW-DCK Document 1 Filed 05/20/20 Page 10 of 68
       46.    Plaintiffs began working in earnest on updates to the Material Tracking

System on or about May 1, 2017; Mr. Sipes was part of the team developing the

enhancements.

       47.    Mr. Sipes subsequently resigned his employment with PCT Corp. in

January of 2018 and took a position with, and became a principal of, Annihilare.

       48.    The PCT team, Mr. Paris included, continued to develop the protocol and

software enhancements to the Annihilyzer’s Material Tracking System throughout 2018,

which included, without limitation, developing a mobile platform in late summer of 2018.

       49.    PCT retained Prime ITS, Inc. (“Prime ITS”) on July 10, 2018 to assist PCT

in developing the mobile software platform for the Material Tracking System. Mr. Paris,

on behalf of PCT, approved the software order and scope of work for Prime ITS.

       50.    Beginning in or around July of 2018, PCT started work on implementing

certain material, and highly valuable, enhancements to the tracking protocols for the

Annihilyzer’s Material Tracking System, which, until that time, were limited to scanning

the bottles of the disinfectant solution to determine where it was in its limited life cycle,

along with basic room and protocol tracking. These enhancements to the tracking

protocols allow for faster reporting to users at hospitals, clinics, and related businesses

who “check-in” at a specific room to better ensure that the proper cleaning procedures

are being done, including by logging what was and was not cleaned, when it was done

and for how long, what protocols were followed, and the like, and determine whether the

fluid is in its most effective state in the life cycle when used.




                                   11
     Case 3:20-cv-00287-FDW-DCK Document 1 Filed 05/20/20 Page 11 of 68
      51.    PCT further sought to enhance the reporting generators for its Material

Tracking System to allow its users to effectively generate reports in a more user-friendly

format to determine what was done, where, by whom, at what time, and the like.

      52.    These enhancements to the Material Tracking System were significant

and required further updates to the existing software package for the Annihilyzer.

      53.    PCT entrusted Mr. Paris to assist with updating the software to run the

enhanced protocols for the Material Tracking System.

      54.    The software ultimately developed to run the enhanced protocols included,

inter alia, a mobile check-in application and cloud-based reporting so that managers

could access the room-based data for follow-up inspection, daily records of cleaning

routines, and a variety of summary reports for analysis and planning. This software is

an integral part of the Annihilyzer’s Material Tracking System, as the user cannot use

the enhanced tracking protocols without access to and use of the mobile application.

      55.    The enhanced tracking protocols, including its updated software platform,

were completed on or about March 11, 2019.            These improvements were to be

incorporated into and become part of the Annihilyzer product, which would then be

marketed and sold to hospital, healthcare, and other businesses. However, the new

enhanced software was never transferred to the Annihilyzer, as intended, and was

instead developed by Defendants for Annihilare’s own platform – AnniList – to the

exclusion of PCT.


      C.     Defendants Misappropriate Certain of the Confidential Information
             and Certain Domain Names to Unlawfully Compete Against Plaintiffs
             and Infringe Upon Certain of PCT’s Patents and its ANNIHILYZER
             Trademark.

                                   12
     Case 3:20-cv-00287-FDW-DCK Document 1 Filed 05/20/20 Page 12 of 68
      56.    In anticipation of the roll-out of the Annihilyzer product with the new

tracking protocols and related software, Plaintiffs began work on both identifying and

acquiring certain PCT-related web domain names and updating its existing website.

      57.    To that end, in June 2018, at the request and on behalf of Plaintiffs, Mr.

Paris began working on significant updates to Plaintiffs’ existing website. The initial

updates to the website were completed by the PCT team, Mr. Paris included, in or

around August of 2018.

      58.    In June of 2018, at the request and on behalf of PCT, Mr. Paris purchased

the domain “www.pcthealth.com” for PCT. The website went live in August of 2018.

      59.    Notwithstanding his authority to use, and his past practice in using, a PCT

corporate credit card to make purchases on behalf of PCT, Mr. Paris claimed that he

used his “personal credit card” to purchase the www.pcthealth.com domain name.

      60.    When PCT attempted to reimburse Mr. Paris for the purchase of the

domain name, Mr. Paris advised that there was no need because Prime ITS – the

company that PCT had previously retained to help design the website for PCT – had

already arranged to charge the cost of acquiring the domain back to PCT.

      61.    Upon information and belief, Prime ITS invoiced PCT for the acquisition of

the www.pcthealth.com domain name on August 20, 2018. PCT remitted payment for

that entire August 20, 2018 invoice, including a payment for the subject domain name.

      62.    At all times between August of 2018 when the www.pcthealth.com website

went live and January 1, 2020 when PCT discovered that Defendants took possession

of the website, PCT used and treated the website as its own.


                                   13
     Case 3:20-cv-00287-FDW-DCK Document 1 Filed 05/20/20 Page 13 of 68
       63.    Later in 2018 and again in 2019, Mr. Paris also acquired on behalf of PCT

the similar domain names of www.pcthealth.net and www.pcthealth.org.

       64.    Mr. Paris tendered his resignation from PCT effective July 31, 2019.

       65.    Soon thereafter, in early August 2019, Plaintiffs learned that its customers

had lost access to the software platform necessary for use of the Annihilyzer product.

       66.    Plaintiffs were advised at this time by Annihilare – Messrs. Paris’s and

Sipes’ company – that the software platform developed for the Annihilyzer was

purportedly owned by Annihilare. Incredibly, Annihilare advised Plaintiffs that they and

their customers could not use the software unless Plaintiffs agreed to enter into a

license agreement with Annihilare, thus taking the position that Plaintiffs must pay again

for technology they acquired in 2016 and, since that time, had heavily invested in by

both employing Messrs. Paris and Sipes and relying on other of their key employees to

develop enhancements to the Material Tracking System and its related software.

       67.    Annihilare has effectively held Plaintiffs and Annihilyzer’s clients hostage

since August of 2019 and has refused to relinquish control of the softwaredeveloped by

and for the Annihilyzer.

       68.    What has now become clear is that Mr. Paris, with the assistance of Mr.

Sipes and Annihilare, did anything but “faithfully serve” PCT during his employment.

       69.    Mr. Paris, with the assistance of Mr. Sipes and Annihilare, used the broad

access he was granted to the Confidential Information, including the AIP, the Material

Tracking System, and the proprietary enhancements to the same, to abscond with




                                   14
     Case 3:20-cv-00287-FDW-DCK Document 1 Filed 05/20/20 Page 14 of 68
certain of the Confidential Information and develop a competing software platform, with

identical tracking protocols, for the sole benefit of himself and his company Annihilare.

       70.    It has further become clear that throughout 2019, when Mr. Paris was

entrusted with helping develop the enhanced Material Tracking System for PCT, Mr.

Paris was actually developing a competing system – the AnniList – for Annihilare.

       71.    Defendants have used the Confidential Information obtained from Messrs.

Paris’s and Sipes’ work on the Material Tracking System to build the AnniList system by

making only minor modifications to the software developed by and for Plaintiffs.

       72.    While still employed by PCT in a management role with broad

responsibilities over the Annihilyzer, Mr. Paris abandoned his work on developing

enhancements to the protocols and software for Plaintiffs’ Material Tracking System and

devoted his time and energy to Annihilare generally and the development of its

competing software – the AnniList – specifically.

       73.    Mr. Paris, without authorization from Plaintiffs and in concert with Mr.

Sipes and Annihilare, then installed the AnniList system on the Annihilyzer product

when he was supposed to have been, and represented that he was, developing and

installing PCT’s enhanced Material Tracking System for and on the Annihilyzer product.

       74.    The purpose of such conduct was to coerce Plaintiffs into purchasing or

licensing the AnniList software from Annihilare to fully operate the Annihilyzer product.

       75.    Such conduct has not only caused significant damage to Plaintiffs and one

of their flagship products, but also to hospitals and other businesses throughout North

Carolina and elsewhere which have been deprived of the valuable Annihilyzer product.


                                   15
     Case 3:20-cv-00287-FDW-DCK Document 1 Filed 05/20/20 Page 15 of 68
       76.    As if such deceitful and unfair competitive conduct was not bad enough,

Defendants have also misappropriated and used Plaintiffs’ domain names –

www.pcthealth.com, www.pcthealth.org and www.pcthealth.net – to benefit Annihilare.

       77.    Specifically, Plaintiffs discovered on or about January 1, 2020 that the

www.pcthealth.com domain had been hijacked by Mr. Paris and was under the

exclusive control of, and being used by, Mr. Paris and his company Annihilare.

       78.    Plaintiffs further discovered at that time that the www.pcthealth.com

domain was automatically directing all internet traffic to Annihilare’s website and its

competing product, the AnniList.

       79.    It is unknown how long the www.pcthealth.com domain was automatically

directing internet traffic to Annihilare’s website before Plaintiffs discovered it.

       80.    Plaintiffs have since discovered that the www.pcthealth.org domain was

and still is automatically directing internet traffic to Annihilare’s website. A true and

accurate copy of a screenshot from May 14, 2020 showing internet traffic being

automatically directed to the Annihilare website is annexed hereto as Exhibit F.

       81.    It is not yet known how many prospective customers of Plaintiffs and the

Annihilyzer were directed to and purchased a competing product from Annihilare as a

result of Defendants’ misappropriation, use, deceitful and unfair conduct concerning the

www.pcthealth.com and www.pcthealth.org website domains.

       82.    Annihilare has ceased automatically directing internet traffic to its website

through the www.pcthealth.com domain (but not through the www.pcthealth.org

domain) and has instead posted a supposed “disclaimer” on the www.pcthealth.com


                                   16
     Case 3:20-cv-00287-FDW-DCK Document 1 Filed 05/20/20 Page 16 of 68
website, which contains false and misleading statements concerning the Annihilyzer

and constitutes an unauthorized use of PCT’s ANNIHILYZER trademark.

       83.    The www.pcthealth.net domain includes the same “disclaimer” containing

false and misleading statements concerning, and unauthorized use of, PCT’s

ANNIHILYZER Mark.

       84.    Plaintiffs first learned of Defendants’ infringing use of the subject Mark in

January of 2020 when they discovered that Defendants had posted the “disclaimer” on

the www.pcthealth.com website and were using the ANNIHILYZER Mark on the website

without Plaintiffs’ authorization to advertise and sell its competing product, the AnniList.

A true and accurate copy of Defendants’ infringing use of the ANNIHILYZER Mark on

www.pcthealth.com is annexed hereto as Exhibit G.

       85.    Plaintiffs also learned of Defendants’ infringing use of the ANNIHILYZER

Mark through various social media posts on LinkedIn.

       86.    Plaintiffs sent a cease and desist letter to Mr. Paris and Annihilare on

March 31, 2020 demanding that Defendants immediately cease using all of PCT’s

intellectual property, including the AIP, enhancements to the AIP, and the

ANNIHILYZER Mark, as well as the subject domain names, and return all of the AIP

and domain names, but Defendants have refused to comply with the demands.

       87.    Defendants continue to market and sell a competing product – AnniList –

which uses and incorporates Plaintiffs’ intellectual property and Confidential Information,

including the AIP and enhancements to the same, and infringes upon PCT’s patents,




                                   17
     Case 3:20-cv-00287-FDW-DCK Document 1 Filed 05/20/20 Page 17 of 68
trademark and other intellectual property rights, to the detriment to both Plaintiffs and

consumers at large.

       88.    Defendants continue to use the www.pcthealth.org domain to deceive

consumers and engage in unfair competitive conduct by automatically directing

Plaintiffs’ prospective customers to Annihilare when they are trying to find Plaintiffs and

the Annihilyzer product.

       89.    Defendants continue to use the domain names www.pcthealth.com and

www.pcthealth.net to publish false and misleading statements about the Annihilyzer and

otherwise use the ANNIHILYZER Mark for unfair competitive purposes.

                                      FIRST COUNT

                    (Infringement of U.S. Patent No. 9,679,170 B2)

       90.    Plaintiffs repeat and reallege the allegations contained in paragraphs 1

through 89 above as though fully set forth herein.

       91.    Upon information and belief, Defendants have infringed, and are

continuing to infringe, upon at least claims 1 and 21 of the ’170 Patent in violation of 35

U.S.C. Section 271 (a), either literally or under the doctrine of equivalents, by

manufacturing, using, offering to sell, selling, and/or importing infringing products.

       92.    Claim 1 of the ’170 Patent recites:

       A monitoring system for a disinfectant, the system comprising:

       first identifiers associated with containers for distributed dispensing of the
       disinfectant, each of the containers being reusable and having a volume of
       the disinfectant, the volumes in the containers changing due to repeatable
       filling and dispensing of the disinfectant in the corresponding containers,
       the volume of the disinfectant in each container having a particular
       expiration;


                                   18
     Case 3:20-cv-00287-FDW-DCK Document 1 Filed 05/20/20 Page 18 of 68
      second identifiers associated with locations for treatment with the
      disinfectant;

      at least one reader reading the first and second identifiers;

      at least one database associating, for each of the identified containers, the
      volume and the particular expiration of the disinfectant contained therein
      and associating the locations with the identified containers used in the
      treatment; and

      processing equipment operatively coupled to the at least one reader and
      the at least one database, the processing equipment tracking the
      repeatable filling and dispensing of each of the volumes of the
      disinfectant, each of the particular expirations of the disinfectant
      associated with the tracked volumes, and each of the first identifiers of the
      identified containers having the tracked volumes, the processing
      equipment determining, based on the tracking, expiry of at least one of the
      tracked volumes of the disinfectant contained in at least one of the
      identified containers and tracking each of the treatments at the locations
      using the disinfectant from the tracked containers.

      93.    Upon information and belief, Defendants have directly infringed, and are

directly infringing, upon claim 1 of the ’170 Patent by making, using, offering to sell,

selling, and/or importing material tracking systems and device products in this District

and elsewhere in the United States.

      94.    Defendants provide a product manual and other information available on

its website, including PowerPoint slides for their AnniList Software Suite Platform (the

“Accused Product”) at https://www.annihilare.com/hospital-disinfection-system/. Upon

information and belief, the Accused Product includes and infringes upon each and every

element of claim 1 of the ’170 Patent.

      95.    Upon information and belief, the Accused Product includes first identifiers

associated with containers for distributed dispensing of the disinfectant, each of the

containers being reusable and having a volume of the disinfectant, the volumes in the

containers changing due to repeatable filling and dispensing of the disinfectant in the


                                   19
     Case 3:20-cv-00287-FDW-DCK Document 1 Filed 05/20/20 Page 19 of 68
corresponding containers, and the volume of the disinfectant in each container having a

particular expiration. For example, it provides tracking of each piece of equipment used

and its usage in the system through Asset Protocol Tracking using NFC chips located

on each piece of equipment (first identifiers). See the AnniList Software Overview PDF

available at the Annihilare website at https://www.annihilare.com

      96.    Upon information and belief, the Accused Product includes second

identifiers associated with locations for treatment with the disinfectant and at least one

reader reading the first and second identifiers.    For example, the Accused Product

provides Area Protocol tracking such that each area is outfitted with NFC identifiers that

allow tracking of each location (second identifiers). See Fig. 1 below:




      97.    Upon information and belief, the Accused Product includes at least one

database associating, for each of the identified containers, the volume and the particular


                                   20
     Case 3:20-cv-00287-FDW-DCK Document 1 Filed 05/20/20 Page 20 of 68
expiration of the disinfectant contained therein and associating the locations with the

identified containers used in the treatment. For example, the Accused Product provides

a database or dashboard where users and managers remotely push protocol updates in

real-time, which is then communicated to its customer users. See Fig. 2 below:




      98.    Upon information and belief, the Accused Product includes processing

equipment operatively coupled to at least one reader and at least one database, the

processing equipment tracking the repeatable filling and dispensing of each of the

volumes of the disinfectant, each of the particular expirations of the disinfectant

associated with the tracked volumes, and each of the first identifiers of the identified

containers having the tracked volumes, the processing equipment determining, based

on the tracking, expiry of at least one of the tracked volumes of the disinfectant

contained in at least one of the identified containers and tracking each of the treatments


                                   21
     Case 3:20-cv-00287-FDW-DCK Document 1 Filed 05/20/20 Page 21 of 68
at the locations using the disinfectant from the tracked containers. For example, the

Accused Product generates reports of, among other things, asset and equipment usage

as well as feedback to customers or management.

      99.    Claim 21 of the ’170 Patent recites:

      A method of monitoring a disinfectant, the method comprising:

      associating a plurality of first identifiers with a plurality of containers, each
      of the containers being reusable and storing a volume of the disinfectant
      for distributed dispensing, the volumes of the disinfectant in the containers
      changing due to repeatable filling and dispensing of the disinfectant in the
      corresponding containers, the volume of the disinfectant in each container
      having a particular expiration;

      associating a plurality of second identifiers with a plurality of locations for
      treatment with the disinfectant;

      obtaining, with the at least one reader of a monitoring system, one or more
      of the first identifiers associated with one or more of the containers for
      distributed dispensing of the disinfectant and one or more of the second
      identifiers associated with one or more of the locations;

      storing, in at least one database, first information of the volume and the
      particular expiration of the disinfectant associated with each of the one or
      more identified containers and storing second information of the one or
      more identified locations associated with the identified containers used in
      the treatment;

      tracking, with processing equipment of the monitoring system, each of the
      volumes of the disinfectant, each of the particular expirations of the
      disinfectant associated with the tracked volumes, each of the one or more
      identified containers using the first information;

      tracking, with the processing equipment of the monitoring system, each of
      the treatments at the one or more identified locations using the
      disinfectant from the one or more identified containers using the second
      information.

      100.   Upon information and belief, Defendants have directly infringed, and are

continuing to directly infringe, upon claim 21 of the ’170 Patent by making, using,



                                  22
    Case 3:20-cv-00287-FDW-DCK Document 1 Filed 05/20/20 Page 22 of 68
offering to sell, selling, and/or importing material tracking systems and device products

in this District and elsewhere in the United States.

       101.   Upon information and belief, the Accused Product includes and infringes

upon each and every element of Claim 21 of the ’170 Patent.

       102.   Upon information and belief, the Accused Product includes a method of

monitoring a disinfectant. For example, the Accused Product provides the Annihilare

Healthcare Infection Prevention System (HIPS™), a method of monitoring disinfectant

use and administration. See, https://www.annihilare.com/hospital-disinfection-system/.

       103.   Upon information and belief, the Accused Product includes associating a

plurality of first identifiers with a plurality of containers, each of the containers being

reusable and storing a volume of the disinfectant for distributed dispensing, the volumes

of the disinfectant in the containers changing due to repeatable filling and dispensing of

the disinfectant in the corresponding containers, and the volume of the disinfectant in

each container having a particular expiration. For example, the Accused Product

discloses “Asset Protocol Tracking” using NFC chips in each piece of equipment (first

identifier). See, Fig. 3 below:




                                   23
     Case 3:20-cv-00287-FDW-DCK Document 1 Filed 05/20/20 Page 23 of 68
      104.      Upon information and belief, the Accused Product includes associating a

plurality of second identifiers with a plurality of locations for treatment with the

disinfectant. For example, the Accused Product provides “Area Protocol Tracking” in

that each area includes NFC identifiers to track each location (second identifier). See

Fig. 4 below:




                                   24
     Case 3:20-cv-00287-FDW-DCK Document 1 Filed 05/20/20 Page 24 of 68
      105.   Upon information and belief, obtaining, with the at least one reader of a

monitoring system, one or more of the first identifiers associated with one or more of the

containers for distributed dispensing of the disinfectant and one or more of the second

identifiers associated with one or more of the locations.      For example, the “Asset

Protocol Tracking” using NFC chips in “each piece of equipment.” See, Fig. 5 below:




                                   25
     Case 3:20-cv-00287-FDW-DCK Document 1 Filed 05/20/20 Page 25 of 68
      106.   Upon information and belief, the Accused Product includes storing, in at

least one database, first information of the volume and the particular expiration of the

disinfectant associated with each of the one or more identified containers and storing

second information of the one or more identified locations associated with the identified

containers used in the treatment.     For example, the Accused Product provides a

dashboard for managers to log in and view/edit reports. See, Fig. 6 below:




                                   26
     Case 3:20-cv-00287-FDW-DCK Document 1 Filed 05/20/20 Page 26 of 68
      107.   Upon information and belief, the Accused Product includes tracking, with

processing equipment of the monitoring system, each of the volumes of the disinfectant,

each of the particular expirations of the disinfectant associated with the tracked

volumes, each of the one or more identified containers using the first information. For

example, the Accused Product provides a platform for tracking use and providing

feedback to customers and/or management. See, Fig. 7 below:




                                   27
     Case 3:20-cv-00287-FDW-DCK Document 1 Filed 05/20/20 Page 27 of 68
       108.   Upon information and belief, the Accused Product includes tracking, with

the processing equipment of the monitoring system, each of the treatments at the one

or more identified locations using the disinfectant from the one or more identified

containers using the second information. For example, the Accused Product includes

tracking and provides “real time information on personnel activities and effectiveness

with a built-in reporting system.” See, https://www.annihilare.com/annilist-2/.

       109.   Upon information and belief, the Accused Product includes determining,

with the processing equipment based on the tracking, expiry of at least one of the

tracked volumes of the disinfectant contained in at least one of the one or more

identified containers. For example, the Accused Product includes tracking and provides

feedback to alert customers and/or management of equipment and inventory of

materials. See, https://www.annihilare.comannilist-2/.




                                   28
     Case 3:20-cv-00287-FDW-DCK Document 1 Filed 05/20/20 Page 28 of 68
       110.    PCT has suffered and continues to suffer damages including lost profits by

reason of the direct infringement of Defendants and is entitled to recover the same or in

any case not less than a reasonable royalty with respect thereto.

       111.    PCT has been and continues to be irreparably harmed by said

infringement, in a manner not fully compensable by monetary damages, with the

balance of hardships tipping strongly in PCT’s favor, such that PCT is entitled to

injunctive relief.

       112.    Defendants have willfully infringed, and continue to willfully infringe, the

’170 Patent despite having direct knowledge of the ’170 Patent and of the manner in

which it infringes the same.

       113.    Defendants willful and persistent infringement is exceptional entitling PCT

to costs, expenses, disbursements, and reasonable attorneys’ fees related to

Defendants’ patent infringement under 35 U.S.C. Section 285 and all other applicable

statutes, rules and common law.

       WHEREFORE, Plaintiffs pray that the following judgment be entered:

       (a)     Granting an injunction against Defendants enjoining and prohibiting them

from continuing to infringe upon the subject patent;

       (b)      Awarding compensatory damages, including lost profits or in any case not

less than a reasonable royalty with respect thereto, in an amount to be determined at

trial, but no less than $75,000 exclusive of interests and costs;

       (c)     Awarding treble, punitive and exemplary damages in an amount to be

determined at trial;

       (d)     Awarding costs and attorneys' fees;


                                   29
     Case 3:20-cv-00287-FDW-DCK Document 1 Filed 05/20/20 Page 29 of 68
       (e)    Declaration of exception case; and

       (f)    Granting any and all other relief which this Court deems just and proper.

                                     SECOND COUNT

                    (Infringement of U.S. Patent No. 10,521,765 B2)

       114.   Plaintiffs repeat and reallege the allegations contained in paragraphs 1

through 113 above as though fully set forth herein.

       115.   Upon information and belief, Defendants have infringed, and are

continuing to infringe, upon the ’765 Patent, including at least claims 1 and 28, in

violation of 35 U.S.C. Section 271 (a), either literally or under the doctrine of

equivalents, by manufacturing, using, offering to sell, selling, and/or importing infringing

products.

       116.   Claim 1 of the ’765 Patent recites:

       A system for monitoring treatment of locations of a facility with a
       disinfectant, being expirable and being dispensed from a plurality of
       portable containers, each portable container having a volume that is
       fillable repeatedly with the disinfectant for dispensing in the treatment, the
       system comprising:

       generation equipment configured to produce at least one type of the
       disinfectant;

       a plurality of first identifiers being electronically readable and being
       associated with the plurality of portable containers each having the volume
       that is fillable repeatedly with the at least one type of the disinfectant for
       dispensing in the treatment;

       communication equipment obtaining electronic input at least of each first
       identifier associated with the portable containers before dispensing in the
       treatment;

       at least one database associating first information of each first identifier for
       each portable container with each volume and each expiration of the at
       least one type of the disinfectant filled in and dispensed from each
       portable container;


                                   30
     Case 3:20-cv-00287-FDW-DCK Document 1 Filed 05/20/20 Page 30 of 68
       processing equipment operatively coupled to the at least one database
       and the communication equipment, the processing equipment tracking the
       first information using the electronic input and alerting an issue with the at
       least one type of the disinfectant in a given one of the portable containers
       before dispensing in the treatment based on the tracking; and

       a filling station having the generation equipment incorporated therein with
       at least one or more of the communication equipment, the at least one
       database, and the processing equipment, the filling station configured as a
       point of generation and distribution to fill the portable containers with the at
       least one type of the disinfectant.

       117.   Upon information and belief, Defendants have directly infringed, and are

directly infringing, upon claims 1 and 28 of the ’765 patent by making, using, offering to

sell, selling, and/or importing a system for monitoring treatment of locations of a facility

with disinfectant in this District and elsewhere in the United States.

       118.   Upon information and belief, the Accused Product includes a system that

provides generation equipment configured to produce at least one type of disinfectant.

For example, the Accused Product provides a system for generating a disinfectant such

as hypochlorous acid. See https://www.annihilare.com/on-site-generation/.

       119.   Upon information and belief, the Accused Product includes a plurality of

first identifiers being electronically readable and being associated with the plurality of

portable containers each having the volume that is fillable repeatedly with at least one

type of the disinfectant for dispensing in the treatment. For example, the Accused

Product provides for asset tracking of equipment usage and Asset Protocol Tracking

using NFC/QR codes (first identifiers). See https://www.annihilare.com/hospital-

disinfection-system/ and https://www.annihilare.com/annilist-2/.

       120.   Upon information and belief, the Accused Product includes communication

equipment obtaining electronic input at least of each first identifier associated with the


                                   31
     Case 3:20-cv-00287-FDW-DCK Document 1 Filed 05/20/20 Page 31 of 68
portable containers before dispensing in the treatment.       For example, the Accused

Product’s Asset Protocol Tracking includes an NFC chip that communicates data

through the AnniList App. See, Fig. 8 below.




       121.   Upon information and belief, the Accused Product includes at least one

database associating first information of each first identifier for each portable container

with each volume and each expiration of at least one type of the disinfectant filled in and

dispensed from each portable container. For example, the Accused Product includes

transmitting or communicating data to a database with the AnniList App and an

accompanying dashboard for viewing and editing reports. See, Fig. 9 below:




                                   32
     Case 3:20-cv-00287-FDW-DCK Document 1 Filed 05/20/20 Page 32 of 68
       122.   Upon information and belief, the Accused Product includes processing

equipment operatively coupled to at least one database and the communication

equipment, the processing equipment tracking the first information using the electronic

input and alerting an issue with at least one type of the disinfectant in a given one of the

portable containers before dispensing in the treatment based on the tracking.           For

example, the Accused Product includes AnniList Platform Modules that provide tracking

and feedback to alert customers and/or management of equipment usage in real time.

See Fig. 7 above.

       123.   Upon information and belief, the Accused Product includes a filling station

having the generation equipment incorporated therein with at least one or more of the

communication equipment, at least one database, and the processing equipment, the

filling station configured as a point of generation and distribution to fill the portable


                                   33
     Case 3:20-cv-00287-FDW-DCK Document 1 Filed 05/20/20 Page 33 of 68
containers with at least one type of the disinfectant. For example, the Accused Product

includes on-site production and bottling of fluids, and information related to expiration

dates. See https://www.annihilare.com/on-site-generation/.

      124.   Claim 28 of the ’765 Patent recites:

      A method of monitoring treatment of locations of a facility with a
      disinfectant, the disinfectant being expirable and being dispensed from a
      plurality of portable containers, each portable container having a volume
      that is fillable repeatedly with the disinfectant for dispensing in the
      treatment, the method comprising:

      producing, with generation equipment, at least one type of the disinfectant;

      filling, from a filling station, the portable containers with the at least one
      type of the disinfectant, the filling station configured as a point of
      generation and distribution and having the generation equipment
      incorporated therein with at least one component of one or more of
      communication equipment, at least one database, and processing
      equipment;

      associating together, in the at least one database, first information of the
      plurality of portable containers each having the volume for the disinfectant
      that is fillable repeatedly with the at least one type of the disinfectant for
      dispensing in the treatment, the first information comprising each first
      identifier for each portable container with each volume and each expiration
      of the at least one type of the disinfectant filled in and dispensed from
      each portable container;

      obtaining, with the communication equipment, electronic input at least of
      each first identifier associated with the portable containers before
      dispensing in the treatment;

      tracking, with the processing equipment, the first information using the
      electronic input; and

      alerting, with the processing equipment, an issue with the disinfectant in a
      given one of the portable containers before dispensing in the treatment
      based on the tracking.

      125.   Upon information and belief, the Accused Product includes producing, with

generation equipment, at least one type of the disinfectant. For example, the Accused



                                   34
     Case 3:20-cv-00287-FDW-DCK Document 1 Filed 05/20/20 Page 34 of 68
Product provides a method for generating a disinfectant such as hypochlorous acid.

See https://www.annihilare.com/on-site-generation/.

       126.   Upon information and belief, the Accused Product includes filling, from a

filling station, the portable containers with the at least one type of the disinfectant, the

filling station configured as a point of generation and distribution and having the

generation equipment incorporated therein with at least one component of one or more

of communication equipment, at least one database, and processing equipment. For

example, it provides a method for bottling fluids at a fill station that is fully automated

with protocol tracking and bottling data. See, https://www.annihilare.com/on-site-

generation.

       127.   Upon information and belief, the Accused Product includes associating

together, in the at least one database, first information of the plurality of portable

containers each having the volume for the disinfectant that is fillable repeatedly with the

at least one type of the disinfectant for dispensing in the treatment, the first information

comprising each first identifier for each portable container with each volume and each

expiration of the at least one type of the disinfectant filled in and dispensed from each

portable container. For example, the Accused Product provides a method for providing

data collected from the Asset Protocol Tracking feature to a database that monitors

inventory usage and distribution and generates frequency reports. See, Fig. 9 below:




                                   35
     Case 3:20-cv-00287-FDW-DCK Document 1 Filed 05/20/20 Page 35 of 68
      128.    Upon information and belief, the Accused Product includes obtaining, with

the communication equipment, electronic input at least of each first identifier associated

with the portable containers before dispensing in the treatment.       For example, the

Accused Product discloses an Asset Protocol Tracking feature that uses NFC chips to

obtain and communicate equipment usage before deploying additional disinfectant.

See, Fig. 9 above.

      129.    Upon information and belief, the Accused Product includes tracking, with

the processing equipment, the first information using the electronic input. For example,

the Accused Product discloses tracking equipment usage using NFC/QR/Mobile

technology “with an easy to operate platform, allowing you to track just about anything

protocol     and     process-related.”   See,   Slide   2    of    PDF     available    at

Annihilare website located at https://www.annihilare.com.




                                   36
     Case 3:20-cv-00287-FDW-DCK Document 1 Filed 05/20/20 Page 36 of 68
       130.    Upon information and belief, the Accused Product includes alerting, with

the processing equipment, an issue with the disinfectant in a given one of the portable

containers before dispensing in the treatment based on the tracking. For example, the

Accused Product provides a method for room tracking which allows real time

information on personnel activities and effectiveness, with a built-in reporting system,

including electrostatic applicators on handheld, backpack, and automated carts. See,

https://www.annihilare.com/annilist-2/.

       131.    PCT has suffered and continues to suffer damages including lost profits by

reason of the direct infringement of Defendants and is entitled to recover the same or in

any case not less than a reasonable royalty and/or lost profits with respect thereto.

       132.    PCT has been and continues to be irreparably harmed by said

infringement, in a manner not fully compensable by monetary damages, with the

balance of hardships tipping strongly in PCT’s favor, such that PCT is entitled to

injunctive relief.

       133.    Defendants have willfully infringed, and continue to willfully infringe, the

’765 Patent despite having direct knowledge of the ’765 Patent and of the manner in

which it infringes the same.

       134.    PCT identifies several direct infringers of the ’170 Patent, induced to

infringe the same in the United States by Defendants.         For example, persons who

practice the generation of disinfectant.

       WHEREFORE, Plaintiffs pray that the following judgment be entered:

       (a)     Granting an injunction against Defendants enjoining and prohibiting them

from continuing to infringe upon the subject patent;

                                   37
     Case 3:20-cv-00287-FDW-DCK Document 1 Filed 05/20/20 Page 37 of 68
       (b)     Awarding compensatory damages, including lost profits or in any case not

less than a reasonable royalty with respect thereto, in an amount to be determined at

trial, but no less than $75,000 exclusive of interests and costs;

       (c)    Awarding treble, punitive and exemplary damages in an amount to be

determined at trial;

       (d)    Awarding costs and attorneys' fees;

       (e)    Declaration of exceptional case; and

       (f)    Granting any and all other relief which this Court deems just and proper.

                                     THIRD COUNT

                   (Trademark Infringement under 15 U.S.C. § 1114)

       135.   Plaintiffs repeat and reallege the allegations contained in paragraphs 1

through 134 above as though fully set forth herein.

       136.   PCT owns the exclusive rights to U. S. Trademark Reg. No. 4521689,

ANNIHILYZER, which is a valid and legally protectable trademark.

       137.   Defendants’ use of ANNIHILYZER is likely to cause confusion, mistake,

and deception as to the source of origin of the Defendants’ goods and services and will

injure and damage PCT and the goodwill and reputation symbolized by ANNIHILYZER.

       138.   Likelihood of confusion is enhanced by the fact that the ANNIHILYZER is

strong, well-known and entitled to a broad scope of protection.

       139.   Likelihood of confusion is also enhanced by the fact that all of the parties

to this action market and will likely market their goods and services in the same or

similar channels of trade, now or by way of logical expansion.




                                   38
     Case 3:20-cv-00287-FDW-DCK Document 1 Filed 05/20/20 Page 38 of 68
       140.   Defendants are not affiliated or connected to PCT and have not been

endorsed or sponsored by PCT, nor has PCT approved any of Defendants’ goods and

services offered or sold or intended to be sold by Defendants under the ANNIHILYZER

Mark, nor have Defendants ever sought or obtained permission to use the Mark to divert

sales of Defendants’ goods by use of the goodwill and reputation built into

ANNIHILYZER.

       141.   PCT’s United States Trademark Registration identified above provides, at

the very least, constructive notice to Defendants of the rights of PCT in and to the Mark.

       142.   Upon information and belief, Defendants have derived unlawful gains and

profits from its infringing use of ANNIHILYZER.

       143.   Upon information and belief, Defendants have intentionally adopted and

use ANNIHILYZER so as to create consumer confusion and traffic off PCT’s reputation

and goodwill under the ANNIHILYZER Mark.

       144.   PCT has no control over the quality of the goods and services offered by

Defendants. Thus, the value of the ANNIHILYZER Mark is subject to damage and

dilution by an entity and individuals it cannot control, such as Defendants.

       145.   Unless enjoined by this Court from so doing, Defendants will continue to

engage in its acts of infringement, to the irreparable damage and injury of Plaintiffs.

       146.   Upon information and belief, Defendants have engaged in acts of

infringement, with knowledge of PCT’s exclusive rights to ANNIHILYZER, and

Defendants continue their intentional and willful infringement, thus entitling PCT to an

award of treble damages, Defendants’ profits, plus attorneys’ fees and costs in bringing


                                   39
     Case 3:20-cv-00287-FDW-DCK Document 1 Filed 05/20/20 Page 39 of 68
and maintaining this action pursuant to Section 35(b) of the Lanham Act, 15 U.S.C. §

1117(b).

            WHEREFORE, Plaintiffs pray that the following judgment be entered:

            (a)   Granting an injunction against Defendants enjoining and prohibiting them

from continuing to infringe upon the ANNIHILYZER Mark;

            (b)    Awarding   compensatory     damages,     including   lost   profits   and/or

disgorgement of Defendants’ profits, in an amount to be determined at trial, but no less

than $75,000 exclusive of interests and costs;

         (c)      Awarding punitive and exemplary damages in an amount to be determined

at trial;

        (d)       Awarding costs and attorneys' fees; and

        (e)       Granting any and all other relief which this Court deems just and proper.



                                       FOURTH COUNT

                      (Federal Unfair Competition, False Designation of
                      Origin, and False and Misleading Description and
                          Representation under 15 U.S.C. § 1125(a))

        147.      Plaintiffs repeat and reallege the allegations contained in paragraphs 1

through 146 above as though fully set forth herein.

        148.      The aforementioned acts of Defendants have caused and will continue to

cause a likelihood of confusion in the minds of the trade and the public, and will damage

PCT’s reputation for exclusivity in connection with PCT’s ANNIHILYZER Mark and

registration, as well as for quality and reliable goods and services of PCT.




                                    40
      Case 3:20-cv-00287-FDW-DCK Document 1 Filed 05/20/20 Page 40 of 68
         149.   Defendants’ acts constitute the use of a false designation of origin, a false

representation, and unfair competition, by inducing the erroneous belief that Defendants

are in some manner affiliated with, originate from, or are sponsored by Plaintiffs, all in

violation of 15 U.S.C. § 1125(a) of the Lanham Act.

         150.   Defendants’ acts are willful, unfair, untrue, and deceptive, in that they tend

to mislead, deceive and confuse, and will have the result of misleading, deceiving and

confusing the public to believe that Defendants are affiliated with, sponsored or

controlled by Plaintiffs. As a result, Defendants have traded upon, and gained public

acceptance and other benefits from Plaintiffs’ favorable reputation, which has

accordingly been diminished by Defendants’ past and continued illegal and improper

acts.

         151.   Upon information and belief, Defendants’ unlawful actions have interfered

with Plaintiffs’ sales, have unfairly diverted sales to Defendants, and have caused

Plaintiffs monetary damage.

         152.   Defendants have and continue to cause irreparable harm and damage to

Plaintiffs, and have caused Plaintiffs to suffer monetary damages in an amount thus far

not determined.        Plaintiffs have demanded Defendants cease and desist, but

Defendants refuse.

         153.   Plaintiffs have no adequate remedy at law for the injury alleged in this

Count, and said injury is, in part, intangible in nature and not capable of being fully

measured or valued entirely in terms of monetary damages.

         WHEREFORE, Plaintiffs pray that the following judgment be entered:



                                      41
        Case 3:20-cv-00287-FDW-DCK Document 1 Filed 05/20/20 Page 41 of 68
            (a)   Granting an injunction against Defendants enjoining and prohibiting them

from continuing to infringe upon the ANNIHILYZER Mark;

            (b)   Awarding    compensatory     damages,     including   lost   profits   and/or

disgorgement of Defendants’ profits, in an amount to be determined at trial, but no less

than $75,000 exclusive of interests and costs;

         (c)      Awarding punitive and exemplary damages in an amount to be determined

at trial;

        (d)       Awarding costs and attorneys' fees; and

        (e)       Granting any and all other relief which this Court deems just and proper.




                                         FIFTH COUNT

                       (Trademark Dilution under 15 U.S.C. § 1125(c))

        154.      Plaintiffs repeat and reallege the allegations contained in paragraphs 1

through 153 above as though fully set forth herein.

        155.      As a result of PCT’s exclusive and widespread use and promotion of its

services and goods, its extensive sales and its brand and corresponding intellectual

property have become famous and distinctive, and indicate a single source of origin.

        156.      After the ANNIHILYZER Mark became famous and distinctive, Defendants

began commercial use of PCT’s Mark, which caused dilution of the distinctive quality of

the Mark and registration, in violation of 15 U.S.C. § 1125(c) of the Lanham Act.




                                    42
      Case 3:20-cv-00287-FDW-DCK Document 1 Filed 05/20/20 Page 42 of 68
        157.      Upon information and belief, Defendants’ unlawful actions have interfered

with Plaintiffs’ sales, have unfairly diverted sales to Defendant, and have caused

Plaintiffs monetary damage.

        158.      Defendants have and continue to cause irreparable harm and damage to

Plaintiffs, and has caused Plaintiffs to suffer monetary damages in an amount thus far

not determined.          Plaintiffs have demanded Defendants cease and desist, but

Defendants refuse.

        159.      Plaintiffs have no adequate remedy at law for the injury alleged in this

Count, and said injury is, in part, intangible in nature and not capable of being fully

measured or valued entirely in terms of monetary damages.




            WHEREFORE, Plaintiffs pray that the following judgment be entered:

            (a)   Granting an injunction against Defendants enjoining and prohibiting them

from continuing to infringe upon the ANNIHILYZER Mark;

            (b)    Awarding   compensatory     damages,     including   lost   profits   and/or

disgorgement of Defendants’ profits, in an amount to be determined at trial, but no less

than $75,000 exclusive of interests and costs;

         (c)      Awarding punitive and exemplary damages in an amount to be determined

at trial;

        (d)       Awarding costs and attorneys' fees; and

        (e)       Granting any and all other relief which this Court deems just and proper.

                                         SIXTH COUNT


                                    43
      Case 3:20-cv-00287-FDW-DCK Document 1 Filed 05/20/20 Page 43 of 68
                 (Federal Cybersquatting Under 15 U.S.C. § 1125(d))

       160.   Plaintiffs repeat and reallege the allegations contained in paragraphs 1

through 159 above as though fully set forth herein.

       161.   With respect to Defendants’ unlawful and bad faith registration of the

domains pcthealth.com, pcthealth.net and pcthealth.org, Defendants’ acts constitute

use of domains that are virtually identical to, confusingly similar to, and dilutive of

Plaintiffs’ common law trademark protection in “PCT” and “PCT HEALTH,” made

knowingly and with a bad-faith intent to profit therefrom.

       162.   Defendants’ bad faith registration of the domains, with intentional diversion

of Plaintiffs’ customers to its own website, that provides competing goods and services,

is with the intent to profit from Plaintiffs’ common law Marks by using a domain name

that is identical or confusingly similar to Plaintiff’s’ common law Marks and, to the extent

the Marks are famous, is identical to, confusingly similar to, or dilutive of the Marks,

thereby constituting unlawful cybersquatting in violation of the Anticybersquatting

Consumer Protection act, 15 U.S.C. § 1125(d).

       163.   Defendants’ willful and bad-faith registration and continued use of the

domain name has caused and continues to cause significant and irreparable harm,

including harm to the value and goodwill associated with Plaintiffs’ common law Marks,

that money alone cannot compensate. Therefore, Plaintiffs are entitled to injunctive

relief, including but not limited to Defendants being permanently enjoined from

continued use of the domains and an order directing Defendants to transfer the

registration of the subject domains to Plaintiffs.

       WHEREFORE, Plaintiffs pray that the following judgment be entered:


                                   44
     Case 3:20-cv-00287-FDW-DCK Document 1 Filed 05/20/20 Page 44 of 68
            (a)   Granting an injunction against Defendants enjoining and prohibiting them

from continuing to use the subject domain name;

            (b)   Ordering Defendants to transfer the subject domain names to Plaintiffs;

            (c)   Awarding    compensatory     damages,      including    lost    profits   and/or

disgorgement of Defendants’ profits, in an amount to be determined at trial, but no less

than $75,000 exclusive of interests and costs;

         (d)      Awarding punitive and exemplary damages in an amount to be determined

at trial;

        (e)       Awarding costs and attorneys' fees; and

        (f)       Granting any and all other relief which this Court deems just and proper.

                                       SEVENTH COUNT

                           (Violations of Defend Trade Secrets Act)

        164.      Plaintiffs repeat and reallege the allegations contained in paragraphs 1

through 163 above as though fully set forth herein.

        165.      The   Confidential   Information,   including   the    AIP,    the   proprietary

enhancements to the AIP, and the other commercially sensitive information described

herein, constitutes protected trade secrets under the Defend Trade Secrets Act, 18

U.S.C. § 1836.

        166.      Plaintiffs have taken reasonable and necessary steps to protect the

secrecy of the Confidential Information and protect it from disclosure to third parties.

        167.      The Confidential Information has significant value in the marketplace and,

if disclosed and/or used by competing enterprises, would both provide enormous value

to any such competitor while at the same time causing irreparable harm to Plaintiffs.



                                    45
      Case 3:20-cv-00287-FDW-DCK Document 1 Filed 05/20/20 Page 45 of 68
       168.   Defendants knowingly, wrongfully, maliciously, and with intent converted

and retained the Confidential Information by improper and unlawful means, including,

without limitation, by misappropriating certain of the Confidential Information, including

the AIP and proprietary enhancements to the same, during Messrs. Paris and Sipes’

employment with Plaintiffs and using such information to build, market and sell a

competitive product with nearly identical (and stolen) features and capabilities.

       169.   The Confidential Information relates to, among other things, the AIP PCT

purchased from Mr. Paris’s company, Annihilyzer, Inc., in 2016, the proprietary

enhancements to the AIP, including the enhanced tracking protocols to the Material

Tracking System and software for the same, and all data, architecture and other

information relating to the development of the protocol and software enhancements,

other project information, and customer information, including lists.

       170.   Messrs. Paris and Sipes misappropriated the Confidential Information to

benefit their company Annihilare, with the knowledge and expectation that the

misappropriation and use of such information would cause significant harm to Plaintiffs.

       171.   Defendants have used and disclosed, and are still using and disclosing,

the Confidential Information to develop a competitive product with nearly identical

features and capabilities and market and sell their stolen product to consumers located

in the State of North Carolina and throughout the United States.

       172.   As a result of Defendants’ misappropriation of the Confidential

Information, Plaintiffs have been damaged in an amount to be proven at trial and are

entitled to, among other things, preliminary and permanent injunctive relief.

       WHEREFORE, Plaintiffs pray that the following judgment be entered:

                                   46
     Case 3:20-cv-00287-FDW-DCK Document 1 Filed 05/20/20 Page 46 of 68
       (a)    Entering an order seizing the Confidential Information from Defendants;

       (b)    Granting an injunction against Defendants enjoining and prohibiting them

from using and/or disclosing the Confidential Information;

       (c)    Granting an injunction against Defendants enjoining and prohibiting them

from using the Confidential Information to compete or solicit, or attempt to solicit,

directly or indirectly, any current or prospective customers of Plaintiffs;

       (d)    Directing the immediate return of all the Confidential Information in

Defendants’ possession, custody, or control;

       (e)    Awarding compensatory damages, including lost profits, in an amount to

be determined at trial, but no less than $75,000 exclusive of interest and costs, pursuant

to 18 U.S.C. § 1836(b)(3)(B)(i);

       (f)    Requiring disgorgement of any and all monetary benefit Defendants

received as a result of their misappropriation of the Confidential Information pursuant to

18 U.S.C. § 1836(b)(3)(B)(ii);

       (g)    Awarding punitive and exemplary damages pursuant to 18 U.S.C. §

1836(b)(3)(C) in an amount to be determined at trial;

       (h)    Awarding costs and attorneys' fees pursuant to 18 U.S.C. § 1836(b)(3)(D);

and

       (i)    Granting any and all other relief which this Court deems just and proper.

                                     EIGHTH COUNT

              (Violations of North Carolina Trade Secrets Protection Act)

       173.   Plaintiffs repeat and reallege the allegations contained in paragraphs 1

through 172 above as though fully set forth herein.



                                    47
      Case 3:20-cv-00287-FDW-DCK Document 1 Filed 05/20/20 Page 47 of 68
       174.     The above-described Confidential Information constitutes protected trade

secrets under the North Carolina Trade Secrets Protection Act, N.C. Gen. Stat. § 66-

152, et. seq.

       175.     Plaintiffs have taken reasonable and necessary steps to protect the

secrecy of the Confidential Information and protect it from disclosure to third parties.

       176.     The Confidential Information has significant value in the marketplace and,

if disclosed and/or used by competing enterprises, would both provide enormous value

to any such competitor while at the same time causing irreparable harm to Plaintiffs.

       177.     Defendants knowingly, wrongfully, maliciously, and with intent converted

and retained the Confidential Information by improper and unlawful means, including,

without limitation, by misappropriating certain of the Confidential Information, including

the AIP and proprietary enhancements to the same, during Messrs. Paris and Sipes’

employment with Plaintiffs and using such information to build, market and sell a

competitive product with nearly identical (and stolen) features and capabilities.

       178.     The Confidential Information relates to, among other things, the AIP

Plaintiffs purchased from Mr. Paris’s company, Annihilyzer, Inc., in 2016, the proprietary

enhancements to the AIP, including the enhanced tracking protocols to the Material

Tracking System and software for the same, and all data, architecture and other

information relating to the development of the protocol and software enhancements,

other project information, and customer information, including lists.

       179.     Messrs. Paris and Sipes misappropriated the Confidential Information to

benefit their company, Annihilare, with the knowledge and expectation that the

misappropriation and use of such information would cause significant harm to Plaintiffs.


                                   48
     Case 3:20-cv-00287-FDW-DCK Document 1 Filed 05/20/20 Page 48 of 68
       180.    Defendants have used and disclosed, and are still using and disclosing,

the Confidential Information to develop a competitive product with nearly identical

features and capabilities and market and sell their stolen product to consumers located

in the State of North Carolina and throughout the United States.

       181.    As a result of Defendants’ misappropriation of the Confidential

Information, Plaintiffs have been damaged in an amount to be proven at trial that

exceeds $75,000 and are entitled to, among other things, preliminary and permanent

injunctive relief.

       WHEREFORE, Plaintiffs pray that the following judgment be entered:

       (a)     Granting an injunction against Defendants enjoining and prohibiting them

from using and/or disclosing the Confidential Information;

       (b)     Granting an injunction against Defendants enjoining and prohibiting them

from using the Confidential Information to compete or solicit, or attempt to solicit,

directly or indirectly, any customers of Plaintiff;

       (c)     Directing the immediate return of all the Confidential Information in their

possession, custody, or control;

       (d)     Awarding compensatory damages, including lost profits, in an amount to

be determined at trial, but no less than $75,000 exclusive of interest and costs;

       (e)     Requiring disgorgement of any and all monetary benefit Defendants

received as a result of their misappropriation of the Confidential Information;

       (f)     Awarding punitive and exemplary damages in an amount to be determined

at trial pursuant to N.C. Gen. State. § 66-154(c);




                                   49
     Case 3:20-cv-00287-FDW-DCK Document 1 Filed 05/20/20 Page 49 of 68
      (g)     Awarding costs and attorneys' fees pursuant to N.C. Gen. State. § 66-

154(d); and

      (h)     Granting any and all other relief which this Court deems just and proper.

                                     NINTH COUNT

                   (Violations of N.C. Gen. Stat. Section 75-1.1 and
                           Common Law Unfair Competition)

      182.    Plaintiffs repeat and reallege the allegations contained in paragraphs 1

through 181 above as though fully set forth herein.

      183.    Plaintiffs have invested significant time, labor, skill, money, and other

resources into developing, maintaining, and protecting the Confidential Information,

including the AIP and the enhancements to the AIP and Material Tracking System.

      184.    Plaintiffs have similarly invested significant time, labor, skill, money, and

other resources into purchasing, developing and maintaining certain websites and

domain names for, among other purposes, the marketing and sale of the Annihilyzer.

      185.    The above-described investments are in addition to the significant

monetary and other investments made by the Plaintiffs in acquiring the AIP, including

the Annihilyzer trademark, the Material Tracking System, know how, and goodwill,

marketing the Annihilyzer, enhancing the capabilities of the Annihilyzer, and cultivating

valuable goodwill for the Annihilyzer throughout the healthcare and other industries.

      186.    Defendants have engaged in numerous unfair methods of competition and

deceptive activities to develop and market for sale a competing hypochlorous acid

dispensing system with nearly identical capabilities and features to the Annihilyzer.

      187.    Such   unfair   and   deceptive   practices   include,   without   limitation,

misappropriating and using certain of Plaintiff’s Confidential Information, including the


                                   50
     Case 3:20-cv-00287-FDW-DCK Document 1 Filed 05/20/20 Page 50 of 68
AIP and certain protocol and software enhancements to the same, to develop a set of

tracking protocols identical to the Annihilyzer, taking exclusive control over the software

enhancements for the Annihilyzer and cutting PCT and its customers off from access to

that software despite the fact that it was developed by and for PCT, misappropriating

certain internet domain names acquired by and developed for Plaintiffs and using the

same to direct internet traffic to Annihilare and its competing product, and willfully

infringing upon PCT’s patents and the ANNIHILYZER trademark.

      188.   Defendants’ unfair competition and deceptive conduct has and will affect

commerce, as Defendants have used such wrongful conduct to, inter alia:

             a.     develop a nearly identical hypochlorous acid dispensing system for

sale in the State of North Carolina and elsewhere;

             b.     deprive Plaintiffs of the ability to sell, and consumers the ability to

access and purchase, an extremely important product, which significantly reduces the

risk of infection and spread of contagions, by misappropriating the AIP and valuable

proprietary enhancements to the Annihilyzer generally and the Material Tracking

System specifically for their exclusive use and subsequently cutting Plaintiffs and their

customers off from the software needed to run the Annihilyzer system; and

             c.     use the domain names Defendants misappropriated from Plaintiffs

to direct all internet traffic attempting to access Plaintiffs’ websites to Annihilare’s

website and its nearly identical competing product developed through wrongful means.

      189.   As a result of Defendants’ unfair competition and deceptive trade practices

against Plaintiffs, Plaintiffs have been damaged in an amount to be proven at trial that

exceeds $75,000 and is entitled to preliminary and permanent injunctive relief.



                                   51
     Case 3:20-cv-00287-FDW-DCK Document 1 Filed 05/20/20 Page 51 of 68
       WHEREFORE, Plaintiffs pray that the following judgment be entered:

       (a)     Granting an injunction against Defendants enjoining and prohibiting them

from using and/or disclosing the Confidential Information, including the AIP and

enhancements thereto;

       (b)     Granting an injunction against Defendants enjoining and prohibiting them

from using the subject web domains;

       (c)     Granting an injunction against Defendants enjoining and prohibiting them

from using the Confidential Information, including the AIP and enhancements thereto, to

compete or solicit, or attempt to solicit, directly or indirectly, any customers of Plaintiffs;

       (d)     Directing the immediate return of all the Confidential Information, including

the AIP and enhancements thereto, and subject web domains in their possession,

custody, or control;

       (e)     Awarding compensatory damages, including lost profits, in an amount to

be determined at trial, but no less than $75,000 exclusive of interest and costs, and

trebled pursuant to N.C. Gen. Stat. Section 75-16;

       (f)     Awarding costs and attorneys' fees pursuant to N.C. Gen. Stat. Section

75-16.1; and

       (g)     Granting any and all other relief which this Court deems just and proper.

                                       TENTH COUNT

                                (Breach of Fiduciary Duty)

       190.    Plaintiff repeats and realleges the allegations contained in paragraphs 1

through 189 above as though fully set forth herein.




                                   52
     Case 3:20-cv-00287-FDW-DCK Document 1 Filed 05/20/20 Page 52 of 68
       191.   Mr. Paris was hired as a key employee of PCT during a critical time in

PCT’s development of a crucial and valuable product it was working to bring to market.

       192.   In   entering   into   the   Employment   Agreement,    PCT    relied   upon

representations and assurances that Mr. Paris made that he would use his unique skills

and abilities to help PCT finish development of the Annihilyzer and bring it to market.

       193.   PCT employed Mr. Paris in a highly confidential capacity and, as a result

of his position, he was provided access to and/or developed certain Confidential

Information and valuable customer relationships on behalf and for the benefit of PCT.

       194.   In hiring Mr. Paris, PCT entrusted Mr. Paris with access to and knowledge

of confidential and proprietary work product created by other of Plaintiffs’ employees.

Mr. Paris would not have been able to bring a product such as the Annihilyzer to market

without the skills and expertise that certain of these other key employees possessed.

       195.   As a result of the nature of Mr. Paris’s skills, the work he was to perform

for PCT, and the access he was provided to PCT’s Confidential Information, customer

relationships, and goodwill, it was understood by both PCT and Mr. Paris that Mr. Paris

would at all times be acting in PCT’s best interests, and not in his own.

       196.   In light of the above, Mr. Paris was a key and special employee of PCT,

and Mr. Paris accepted a special trust in connection with his employment with PCT.

There was therefore created a fiduciary relationship between Mr. Paris and Plaintiff.

       197.   Mr. Paris thus owed PCT the duties of loyalty, fair dealing, utmost good

faith and full disclosure which, among other things, required him to act in good faith and

with due regard for PCT’s interests.




                                   53
     Case 3:20-cv-00287-FDW-DCK Document 1 Filed 05/20/20 Page 53 of 68
       198.   Notwithstanding his fiduciary obligations to PCT, Mr. Paris repeatedly and

blatantly breached his fiduciary duties to PCT by, inter alia, doing the following:

              a.     misappropriating for his benefit and the benefit of Annihilare certain

of the AIP and proprietary enhancements to the same, including the software developed

by and for PCT and the data and architecture relating to the same, to develop a

competing product – AnniList – with identical features and capabilities, all while

employed by PCT in a management role;

              b.     abandoning his work on the enhancements to the protocols and

software for the Material Tracking System for the Annihilyzer;

              c.     using the information and work product he and the rest of Plaintiffs’

team developed for PCT’s Material Tracking System in Annihilare’s competing AnniList

product and incorporating the same into the Annihilyzer without authorization;

              d.     effectively holding Plaintiffs’ and their customers who purchased

the Annihilyzer hostage by attempting to force them to license AnniList from Annihilare

even though the AnniList was developed through the use of Plaintiffs’ Confidential

Information, including the AIP and proprietary enhancements to the same, and other

significant and valuable investments of time, labor, money, and other resources; and

              e.     stealing and using certain domain names acquired by Plaintiffs

(www.pcthealth.com, www.pcthealth.org, and www.pcthealth.net) to direct all internet

traffic (i.e., potential customers seeking out Plaintiffs and their Annihilyzer product) to

Annihilare and its competing product, AnniList.




                                   54
     Case 3:20-cv-00287-FDW-DCK Document 1 Filed 05/20/20 Page 54 of 68
        199.      As a result of Mr. Paris’s breaches of his fiduciary duties, PCT has been

damaged in an amount to be proven at trial that exceeds $75,000 and is entitled to

preliminary and permanent injunctive relief.

            WHEREFORE, Plaintiffs pray that the following judgment be entered:

         (a)      Granting an injunction against Mr. Paris enjoining and prohibiting him from

using and/or disclosing the Confidential Information;

        (b)       Granting an injunction against Mr. Paris enjoining and prohibiting him from

using the subject web domains;

         (c)      Granting an injunction against Mr. Paris enjoining and prohibiting him from

using the Confidential Information to compete or solicit or attempt to solicit, directly or

indirectly, any customers of Plaintiffs;

         (d)      Directing the immediate return of all the Confidential Information and

subject web domains in his possession, custody, or control;

            (e)   Awarding compensatory damages, including lost profits, in an amount to

be determined at trial, but no less than $75,000 exclusive of interest and costs;

            (f)   Requiring disgorgement of any and all monetary benefit Mr. Paris received

as a result of Mr. Paris’s breaches of fiduciary duty;

         (g)      Awarding punitive and exemplary damages in an amount to be determined

at trial;

        (h)       Awarding costs and attorneys' fees; and

        (i)       Granting any and all other relief which this Court deems just and proper.

                                      ELEVENTH COUNT

                    (Breach of the Duty of Loyalty and Faithless Service)



                                    55
      Case 3:20-cv-00287-FDW-DCK Document 1 Filed 05/20/20 Page 55 of 68
       200.   Plaintiffs repeat and reallege the allegations contained in paragraphs 1

through 199 above as though fully set forth herein.

       201.   As explained herein, Mr. Paris owed PCT certain fiduciary duties during

the term of his employment with PCT, which include, among others, the duties of good

faith, fair dealing, candor and loyalty. Mr. Paris was therefore obligated to at all times

“faithfully serve” and act in the best interest of PCT.

       202.   Notwithstanding these obligations, Mr. Paris breached his fiduciary

obligations to PCT by, among other things:

              a.     misappropriating for his benefit and the benefit of Annihilare certain

of the AIP and proprietary enhancements to the same, including the software developed

by and for PCT and the data and architecture relating to the same, to develop a

competing product – AnniList – with identical features and capabilities, all while

employed by PCT in a management role;

              b.     abandoning his work on the enhancements to the protocols and

software for PCT’s Material Tracking System for the Annihilyzer;

              c.     using the information and work product he and the rest of Plaintiffs’

team developed for the Material Tracking System in Annihilare’s competing AnniList

product and incorporating the same into the Annihilyzer without authorization;

              d.     effectively holding Plaintiffs and their customers who purchased the

Annihilyzer hostage by attempting to force them to license AnniList from Annihilare even

though the AnniList was developed through the use of Plaintiffs’ Confidential

Information, including the AIP and proprietary enhancements to the same, and other

significant and valuable investments of time, labor, money, and other resources; and



                                   56
     Case 3:20-cv-00287-FDW-DCK Document 1 Filed 05/20/20 Page 56 of 68
              e.     stealing and using certain domain names acquired by Plaintiffs

(www.pcthealth.com, www.pcthealth.org, and www.pcthealth.net) to direct all internet

traffic (i.e., potential customers seeking out Plaintiffs and their Annihilyzer product) to

Annihilare and its competing product, AnniList.

       203.   Upon information and belief, Mr. Paris made plans to engage, and

subsequently engaged, in the above-described breaches of fiduciary duty throughout

the term of his employment with PCT from September 1, 2017 through July 31, 2019.

       204.   As a result of Mr. Paris’s breaches of his fiduciary duties, PCT has been

damaged in an amount to be proven at trial that exceeds $75,000 and are entitled to,

among other things, disgorgement of all compensation paid to Mr. Paris throughout the

period of his infidelity and both preliminary and permanent injunctive relief.

       WHEREFORE, Plaintiffs pray that the following judgment be entered:

       (a)    Granting an injunction against Mr. Paris enjoining and prohibiting him from

using and/or disclosing the Confidential Information;

       (b)    Granting an injunction against Mr. Paris enjoining and prohibiting him from

using the subject internet domains;

       (c)    Granting an injunction against Mr. Paris enjoining and prohibiting him from

using the Confidential Information to compete or solicit or attempt to solicit, directly or

indirectly, any current or prospective customers of Plaintiffs;

       (d)    Directing the immediate return of all the Confidential Information and

subject internet domains in his possession, custody, or control;

       (e)    Awarding compensatory damages, including lost profits, in an amount to

be determined at trial, but no less than $75,000 exclusive of interest and costs;



                                   57
     Case 3:20-cv-00287-FDW-DCK Document 1 Filed 05/20/20 Page 57 of 68
        (f)    Requiring disgorgement of all compensation of any type paid by Plaintiffs

to Mr. Paris during his period of infidelity;

        (g)    Requiring disgorgement of any and all monetary benefit Mr. Paris has

received as a result of his breaches of fiduciary duty;

        (h)    Awarding punitive and exemplary damages in an amount to be determined

at trial;

        (i)    Awarding costs and attorneys' fees; and

        (j)    Granting any and all other relief which this Court deems just and proper.

                                     TWELFTH COUNT

                         (Breach of the Consulting Agreements)

        205.   Plaintiffs repeat and reallege the allegations contained in paragraphs 1

through 204 above as though fully set forth herein.

        206.   As stated above, Mr. Paris entered into substantially identical Consulting

Agreements with PCT Corp. for good and valuable consideration, on or about February

1, 2016 and on July 1, 2016, respectively.

        207.   PCT Corp. fully performed its obligations under the Consulting

Agreements, to include paying to Mr. Paris the compensation to be paid thereunder.

        208.   Under those Consulting Agreements, Mr. Paris agreed, among other

things, that all intellectual property, documents and information made or conceived by

PCT Corp.’s employees in the course of their work with Mr. Paris would be and remain

the exclusive property of PCT Corp.

        209.   By reason of the misconduct described above, Mr. Paris has breached his

duty to afford to PCT Corp. the possession and ownership of the intellectual property,



                                    58
      Case 3:20-cv-00287-FDW-DCK Document 1 Filed 05/20/20 Page 58 of 68
documents and information that were made or conceived by its employees in

connection with the work that Mr. Paris performed under the Consulting Agreements.

       210.   By reason of Mr. Paris's breaches of the Consulting Agreements, PCT

Corp. has been damaged in an amount to be determined but exceeding the

jurisdictional thresholds of this Court.

       WHEREFORE, Plaintiff prays that the following judgment be entered:

       (a)    Awarding damages, including restitution and lost profits, in an amount to

be determined at trial, but no less than $75,000 exclusive of interests and costs;

       (b)    Awarding costs and attorneys' fees; and

       (c)    Granting any and all other relief which this Court deems just and proper.

                                   THIRTEENTH COUNT

                        (Breach of the Employment Agreement)

       211.   Plaintiffs repeat and reallege the allegations contained in paragraphs 1

through 210 above as though fully set forth herein.

       212.   As stated above, Mr. Paris entered into an Employment Agreement with

PCT, for good and valuable consideration, on or about September 1, 2017.

       213.   PCT fully performed its obligations under the Employment Agreement,

including payment of the compensation and benefits provided thereunder.

       214.   Mr. Paris agreed, as an express condition of his employment with PCT,

that, "either during the term of his employment with the Company or any time

thereafter," he would not, among other things, "disclose or cause to be disclosed, to any

person or entity whatsoever (with the exception of the Company and its employees,

officers, directors and agents), and unless required by law, any secrets or confidential



                                   59
     Case 3:20-cv-00287-FDW-DCK Document 1 Filed 05/20/20 Page 59 of 68
information concerning the technical trade secrets, business, affairs or financial

performance or position of the Company."

       215.   Mr. Paris is wrongfully in possession of certain Confidential Information.

       216.   Upon information and belief, Mr. Paris has disclosed certain of the

Confidential Information to third parties in violation of the Employment Agreement.

       217.   Mr. Paris also agreed, as an express condition of his employment with

Plaintiff, that he would "faithfully serve" PCT and "devote the whole of his time and

attention during business hours to the business of [Plaintiff]." While Mr. Paris and PCT

agreed, despite his duty of loyalty to PCT, that he would be permitted to "remain

CEO/President of "Annihilare, Inc.", that understanding was conditioned on the related

understanding that his position with Annihilare, Inc. would "not interfere with or obstruct

[his] ability to perform his duties and responsibilities to [PCT] in any material way."

       218.   By reason of the misconduct described above, Mr. Paris breached his

contractual obligation to provide PCT with his exclusive service inasmuch as his efforts

with and on behalf of Annihilare, Inc. and the other Defendants herein, which occurred

while he was still in PCT’s employ, involved him competing with and undermining PCT

and thus "obstruct[ed his] ability to perform his duties and responsibilities to [PCT]."

       219.   By reason of Mr. Paris's breaches of the Employment Agreement, PCT

has been damaged in an amount to be determined at trial that exceeds $75,000.

       WHEREFORE, Plaintiff prays that the following judgment be entered

       (a)    Awarding damages, including restitution and lost profits, in an amount to

be determined at trial, but no less than $75,000 exclusive of interest and costs;

       (b)    Awarding costs and attorneys' fees; and



                                   60
     Case 3:20-cv-00287-FDW-DCK Document 1 Filed 05/20/20 Page 60 of 68
       (c)    Granting any and all other relief which this Court deems just and proper.

                                  FOURTEENTH COUNT

                   (Tortious Interference with Prospective Business
                         Relationships Against All Defendants)

       220.   Plaintiffs repeat and reallege the allegations contained in paragraphs 1

through 219 above as though fully set forth herein.

       221.   Defendants induced potential customers of Plaintiffs to refrain from

entering into contracts with Plaintiffs.

       222.   Defendants thusly induced potential customers of Plaintiffs by means that

were improper and unlawful.        Specifically, Mr. Paris procured website domains on

behalf of Plaintiffs while employed by Plaintiffs in a key and confidential position, but

thereafter failed and refused to tender possession and control of the websites to

Plaintiffs despite Plaintiffs’ demand therefor. Defendants then used Plaintiffs’ trade

name to maintain and promote the website and thereby diverted potential customers to

Defendants' competing business. Furthermore, Defendants improperly used the website

to divert customers to a competing business that was established and operated on the

strength of Confidential Information that Defendants had misappropriated from Plaintiffs.

       223.   Upon information and belief, absent Defendants' aforesaid interference,

Plaintiffs would have been able to enter into multiple contracts for business with

prospective customers that are now lost to Plaintiffs.

       224.   As a result, Plaintiffs have been injured in an amount to be determined at

trial that exceeds $75,000.

       WHEREFORE, Plaintiffs pray that the following judgment be entered:




                                   61
     Case 3:20-cv-00287-FDW-DCK Document 1 Filed 05/20/20 Page 61 of 68
        (a)        Awarding compensatory damages, including lost profits, in an amount to

be determined at trial, but no less than $75,000 exclusive of interest and costs;

         (b)      Awarding punitive and exemplary damages in an amount to be determined

at trial;

        (c)       Awarding costs and attorneys' fees; and

        (d)       Granting any and all other relief which this Court deems just and proper.

                                       FIFTEENTH COUNT

                         (Unjust Enrichment Against All Defendants)

        225.      Plaintiffs repeat and reallege the allegations contained in paragraphs 1

through 223 above as though fully set forth herein.

        226.      By virtue of Defendants' misappropriation of the Confidential Information

and web domains, and their use and/or disclosure of the same, in order to unfairly

compete against Plaintiffs, as well as to solicit and divert current and potential

customers and business from Plaintiffs for their own benefit, Plaintiffs have been

deceived and coerced into unwillingly conferring a benefit on Defendants.

        227.      The benefits conferred upon the Defendants can, in part, be measured by

the monetary benefit realized by the Defendants as a result of their misconduct.

        228.      Defendants    have   knowingly    benefited   from   the   above-described

misconduct and have therefore been unjustly enriched at the expense of Plaintiffs.

        229.      Plaintiffs are thus entitled to an award of damages in an amount equal to

any monetary benefit that Defendants have received as a result of their misconduct.

            WHEREFORE, Plaintiff prays that the following judgment be entered:




                                    62
      Case 3:20-cv-00287-FDW-DCK Document 1 Filed 05/20/20 Page 62 of 68
      (a)    Awarding compensatory damages, including lost profits, in an amount to

be determined at trial, but no less than $75,000 exclusive of interests and costs;

      (b)    Awarding costs and attorneys' fees; and

      (c)    Granting any and all other relief which this Court deems just and proper.

                                  SIXTEENTH COUNT

                         (Conversion Against All Defendants)

      230.   Plaintiffs repeat and reallege the allegations contained in paragraphs 1

through 228 above as though fully set forth herein.

      231.   Plaintiffs are and have at all relevant times been the rightful owners and

lawful possessors of the Confidential Information and certain domain names,

www.pcthealth.com, www.pcthealth.net and www.pcthealth.org.

      232.   Defendants have taken and exercised unauthorized possession and

control over the Confidential Information and subject domain names insomuch as they

have improperly acquired and retained the Confidential Information and web domains.

      233.   As a result of Defendants' misconduct, Plaintiffs have been deprived of

possession or control of the Confidential Information and subject domain names.

      234.   Such actions by Defendants constitute a conversion of the Confidential

Information and web domains.

      235.   As a result of such conversions, Plaintiffs have been damaged in an

amount to be proven at trial that exceeds $75,000.

      WHEREFORE, Plaintiffs pray that the following judgment be entered:

      (a)    Awarding compensatory damages in an amount to be determined at trial

but no less than $75,000 exclusive of interest and costs;



                                   63
     Case 3:20-cv-00287-FDW-DCK Document 1 Filed 05/20/20 Page 63 of 68
         (b)   Awarding punitive and exemplary damages in an amount to be determined

at trial;

        (c)    Awarding costs and attorneys' fees; and

        (d)    Granting any and all other relief which this Court deems just and proper.

                                 SEVENTEENTH COUNT

                       (Civil Conspiracy Against All Defendants)

        236.   Plaintiffs repeat and reallege the allegations contained in paragraphs 1

through 234 above as though fully set forth herein.

        237.   Defendants agreed to act in concert to injure Plaintiffs, to wit, by

misappropriating the Confidential Information and using and disclosing the same to

unfairly compete against Plaintiff, develop a competing (and infringing) product, and

solicit and divert current and potential customers and other business from Plaintiffs.

        238.   Defendants further agreed to act in concert to injure Plaintiffs, to wit, by

wrongfully acquiring and using certain website domains, which properly belong to

Plaintiffs, and using the website domains to unfairly compete against Plaintiffs and

solicit and divert current and potential customers and other business from Plaintiffs.

        239.   Defendants, in furtherance of the conspiracy, misappropriated the

Confidential Information and web domains and are using and disclosing the same to

unfairly compete against Plaintiffs, solicit and divert current and potential customers,

and other business from Plaintiffs for the benefit of Defendants.

        240.   Defendants acted willfully, maliciously, and with the intent to cause harm

to Plaintiffs in committing the above wrongful acts in furtherance of the conspiracy.




                                    64
      Case 3:20-cv-00287-FDW-DCK Document 1 Filed 05/20/20 Page 64 of 68
        241.   As a result of this conspiracy, Plaintiffs have been damaged in an amount

to be proven at trial that exceeds $75,000 and are entitled to preliminary and permanent

injunctive relief.



        WHEREFORE, Plaintiffs pray that the following judgment be entered:

        (a)    Granting an injunction against Defendants enjoining and prohibiting them

from using and/or disclosing the Confidential Information;

        (b)    Granting an injunction against Defendants enjoining and prohibiting them

from using the subject web domains;

        (c)    Granting an injunction against Defendants enjoining and prohibiting them

from using the Confidential Information to compete or solicit, or attempt to solicit,

directly or indirectly, any customers of Plaintiffs;

        (d)    Directing the immediate return of all the Confidential Information and

subject web domains in their possession, custody, or control;

         (e)   Awarding compensatory damages, including lost profits, in an amount to

be determined at trial, but no less than $75,000 exclusive of interest and costs;

         (f)   Requiring disgorgement of any and all monetary benefit Defendants

received as a result of their conspiracy to misappropriate the Confidential Information

and unfairly compete against Plaintiffs;

         (g)   Awarding punitive and exemplary damages in an amount to be determined

at trial;

        (h)    Awarding costs and attorneys' fees; and

        (i)    Granting any and all other relief which this Court deems just and proper.



                                    65
      Case 3:20-cv-00287-FDW-DCK Document 1 Filed 05/20/20 Page 65 of 68
                                   EIGHTEENTH COUNT

                        (Injunctive Relief Against All Defendants)

       242.   Plaintiffs repeat and reallege the allegations contained in paragraphs 1

through 240 above as though fully set forth herein.

       243.   Defendants have infringed – and are still infringing – upon certain patents

and the ANNIHILYZER Mark owned by PCT, as detailed herein.

       244.   Defendants misappropriated the above-described Confidential Information

and web domains, and are using and/or disclosing the same, to unfairly compete

against Plaintiffs, develop, market and sell and competing (and infringing) product, the

AnniList, and solicit and divert current and potential customers from Plaintiffs.

       245.   As a result of Defendants’ misconduct, Plaintiffs have suffered and will

continue to suffer immediate and irreparable harm.

       246.   The damages caused by the Defendants’ misconduct are difficult to

ascertain, are irreparable, and are likely to continue.

       247.   Monetary damages alone cannot adequately compensate Plaintiffs for

their potential loss of valuable current, prospective and repeat customers, and damage

to their reputation and the goodwill they developed over many years through significant

investment. As such, Plaintiffs have no adequate remedy at law.

       248.   Granting Plaintiffs injunctive relief is not adverse to the public interest. In

fact, an injunction against Defendants’ wrongful conduct will serve the public interest by

protecting intellectual property, trade secrets and preventing unfair competition.

       249.   The harm faced by Plaintiffs outweighs any harm that Defendants may

suffer from an order granting Plaintiffs injunctive relief.



                                   66
     Case 3:20-cv-00287-FDW-DCK Document 1 Filed 05/20/20 Page 66 of 68
       250.   By reason of the foregoing, Plaintiffs are entitled to a permanent injunction

enjoining and restraining Defendants from continuing to infringe on PCT’s patents and

trademark, using and disclosing Plaintiffs’ Confidential Information, and using and

disclosing Plaintiffs’ web domains and otherwise unlawfully competing against Plaintiffs.

       WHEREFORE, Plaintiffs pray that the following judgment be entered:

       (a)    Granting an injunction against Defendants enjoining and prohibiting them

from continuing to infringe upon PCT’s patents and the ANNIHILYZER Mark;

       (b)    Granting an injunction against Defendants enjoining and prohibiting them

from using and/or disclosing the Confidential Information;

       (c)    Granting an injunction against Defendants enjoining and prohibiting them

from using the subject web domains;

       (d)    Granting an injunction against Defendants enjoining and prohibiting them

from using the Confidential Information to compete or solicit, or attempt to solicit,

directly or indirectly, any customers of Plaintiffs;

       (e)    Awarding costs and attorneys' fees; and

       (f)    Granting any and all other relief which this Court deems just and proper.


Respectfully submitted this the 20th day of May, 2020,




                                   67
     Case 3:20-cv-00287-FDW-DCK Document 1 Filed 05/20/20 Page 67 of 68
                              WOMBLE BOND DICKINSON (US) LLP

                               /s/ Russ Ferguson
                              Russ Ferguson (N.C. Bar No. 39671)
                              301 S. College Street, Suite 3500
                              Charlotte, N.C. 28202
                              (704) 331-4920
                              Russ.Ferguson@wbd-us.com


                              BOND, SCHOENECK & KING, PLLC

                              Bradley A. Hoppe, Esq.*
                              Jessica L. Copeland, Esq.*
                               Avant Building, Suite 900
                               200 Delaware Avenue
                               Buffalo, New York 14202-2292
                               (716) 416-7000
                               bhoppe@bsk.com
                              jcopeland@bsk.com

                              *Admission pro hac vice pending

                              Attorneys for Plaintiffs PCT, LTD and Paradigm
                              Convergence Technologies, Corporation




                              68
Case 3:20-cv-00287-FDW-DCK Document 1 Filed 05/20/20 Page 68 of 68
